Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s arguments concerning the restriction; Parekh does not teach thin layer chromatography, the Examiner does not find this persuasive. 
See the Final Rejection dated 6/2/7/2022 and the response to arguments section. 
In regard to the Applicant’s arguments that Parekh does not teach thin layer chromatography; Parekh is directed to gel filtration chromatography which is not thin layer chromatography; Parekh does not mention plates; Parekh indicates that electrophoresis and chromatography are different separation techniques; one of ordinary skill would recognize that electrophoresis is not chromatography, let alone thin layer chromatography, the Examiner does not find this persuasive.  The Examiner notes that these arguments are addressed in the Final Rejection dated 6/2/7/2022 in the response to arguments section. 
In regard to the Applicant’s arguments regarding the Examiners response to arguments; the specification describes thin layer chromatography and does not describe electrophoresis; thus the disclosure by Parekh regarding glass plates for use in electrophoresis does not relate to thin layer chromatography; the broad interpretation is not reasonable; the Abstract from Contemporary Practice in Clinical Chemistry describes chromatography as a technique is which components are separated based on how they distribute between a stationary phase and mobile phase and that electrophoresis is a method in which sample components are separated by their different rates of migration in an electric field; one of ordinary skill in the art would understand chromatography and electrophoresis are different and distinguishable, the Examiner does not find this persuasive.

    PNG
    media_image1.png
    163
    730
    media_image1.png
    Greyscale

The instant specification as noted by the Applicant on pages 2-3 of the remarks dated 8/29/2022 describes a separation between different specimens due to different migration speeds.  The components in Parekh are separated due to different properties (abstract; C5/L13-67) and meets the definition as described in the instant specification. 
Parekh has a stationary phase (abstract, supported gel) and a mobile phase (abstract, complex mixture).  Further, the Examiner notes that the claims do not explicitly claim a mobile phase. 
In regard to the Applicant’s arguments that thin layer chromatography is contrary to the law of anticipation; the Examiner does not find this persuasive.

    PNG
    media_image1.png
    163
    730
    media_image1.png
    Greyscale

In regard to the Applicant’s arguments concerning particulate sample and silica gel, the Examiner notes these amendments are not entered on the record.
In regard to the Applicant’s arguments concerning a sample, blade, and specimen chamber, the Examiner does not find this persuasive.  The Examiner notes that these arguments are addressed in the Final Rejection dated 6/2/7/2022 in the response to arguments section.
In regard to the Applicant’s arguments that Brun does not overcome the deficiencies of Parekh; the spring of Brun does not deflect a cannula to prevent a blade from penetrating into the thin layer plate; Brun concerns forming openings in a gelatinous substance in a Petri dish; Brun does not involve a thin layer plate, the Examiner does not find this persuasive.  The Examiner notes that these arguments are addressed in the Final Rejection dated 6/2/7/2022 in the response to arguments section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777